UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
)

) Crim. No. 93-418-04(TFH)
vs. )
)
)
JOSE NARANJO, )
)
Defendant. )
)

MEMORANDUM OPINION

Defendant Jose Naranjo has filed a "Motion to Vacate Judgment for Lack of Subject Matter
Jurisdiction: Petition for Relief under 28 U.S.C. § 2241; Alternative Petition for Writ of Error Coram
Nobis; or Audita Querela or by Rule 60(b)." ECF No. [600] ("Motion to Vacate"). This Court finds it
lacks jurisdiction to entertain def`endant’s motion and will now dismiss the motion.

In July of 1995, Naranjo was convicted of drug conspiracy in violation of 21 U.S.C. §§
841(a)(1) and 846 and sentenced to life in prison. The D.C. Circuit upheld his conviction and
sentence on direct appeal. Unitea' States v. Gaviria, 116 F.3d 1498, 1530-35 (D.C. Cir.1997). In
1999, Naranjo filed a pro se motion for habeas corpus relief under 28 U.S.C. § 2255, asserting five
claims for relief. ECF No. [489]. This Court denied the Naranjo’s motion and subsequently denied his
request for a certificate of appealability. ECF Nos. [526] and [532]. ln 2001 , the D.C. Circuit denied
Naranjo’s petition for a certificate of appealability and his motion for rehearing or to amend his
petition to add another claim. Unitea' States v. Naranjo, 254 F.3d 311, 313 (D.C. Cir. 200l)

1n August of 201 3-more than eighteen years after his original sentence-Naranjo filed the
instant petition seeking an order vacating his sentence and "immediate release from incarceration,"
Motion at 12. Defendant argues that he is entitled to this relief because this Court failed to rule on a

pretrial motion filed on March 7, 1994. In the 1994 motion, defendant asked this Court to dismiss the

indictment based on alleged discrimination in selecting the jury pool, or alternatively for a stay of the
proceedings. see Motion to Dismiss, ECF No. [76]. The now twenty-year-old record is unclear as to
how exactly that motion was resolved. This Court did grant defendant’s subsequent motion to extend
the time for discovery. ECF No. [131]. In addition, the indictment challenged in the 1994 motion was
later dismissed in favor of a superseding indictment. ECF No. [135]. Naranjo never renewed his
motion to challenge the method of jury selection for the new indictment, nor did he raise the issue in
his direct appeal, his first § 2255 petition, or his petition for rehearing.

Though defendant does not label it as such, this Court construes his motion as second § 2255
petition. See Um'ted States v. Tchibassa, 762 F. Supp. 2d 3, 7 (D.D.C. 201 l) ("Regardless of how a
pro se prisoner styles his motion, a court must review the motion based on its substance." (quoting
United States v. Akers, 519 F. Supp. 2d 94, 95 (D.D.C.2007))). The relief Defendant seeks is an order
vacating his sentence and "immediate release from incarceration" based on alleged errors by the trial
Court. Motion to Vacate at 12. "An attack on a prisoner's conviction or sentence is tantamount to a §
2255 motion." Um'ted States v. Zaia, 2014 WL 1273610 (D.D.C. Mar. 31, 2014) (quoting Akers, 519
F.Supp.Zd at 96). Courts have found that it is appropriate to characterize claims under Rule 60(b) and
the common law writs of audita querela and coram nobis as second or successive § 2255 motions
when defendants challenge the validity of their conviction or sentence. See Unitea’ States v. Wilson,
950 F. Supp. 2d 90, 94 (D.D.C. 2013) (purported Rule 60(b) challenge characterized as successive §
2255 when defendant "present[s] a new claim for relief from the criminal judgment against him."
(quoting Nugent v. Unitea’ States, 255 Fed.Appx. 526 (D.C.Cir. 2007))); Harris v. Um`led Slales, 522
F. Supp. 2d 199, 200 (D.D.C. 2007) (audz`ta querela "may not be used to circumvent the limitations
of filing § 2255 motions." (quoting In re Norrz`s, 2002 WL 31496608, at *1 (D.C. Cir. Nov.8, 2002)));

Trenkler v. Um`tea' States, 536 F.3d 85, 98 (lst Cir. 2008) (coram nobis "may not be used to

circumvent the clear congressional directive embodied in the ‘second or successive’ provisions of §
2255.” (¢itarion Harris, 522 F. Supp. 2d at 203
(finding the certification requirement is jurisdictional (citations omitted)). The Court may, "in the
interest of justice" transfer Naranjo’s motion to the D.C. Circuit for authorization to file a successive
§ 2255 motion. See 28 U.S.C. § 163 l. However, the Court declines to do so in this case because
Naranjo fails to meet the standards for certification. A petitioner seeking leave to file a successive §
2255 petition must show either (1) "new evidence . . . sufficient to establish by clear and convincing
evidence that no reasonable factfinder would have found the movant guilty of the off`ense" or (2) "a
new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court,
that was previously unavailable.” 28 U.S.C. § 225 5(h). Defendant has shown neither.

Accordingly, the Motion to Vacate is denied. Defendant’s motions for production of
documents, ECF Nos. [598] and [599], are denied as moot. Defendant’s Motion to Hear and Rule on
Motion to Vacate Judgment for Lack of Subject Matter jurisdiction [601] is denied as moot. An

appropriate Order accompanies this opinion.

  

Augusr 26, 2014

 
   

Thomas F. Hogan,
UNITED STATES Dlsrk 'T JU

l Naranjo cannot seek habeas relief under 28 U.S.C. § 2241 because he has not shown relief under § 2255 is "inadequate
or ineffective." 8 U.S.C. § 2255(€); see Hernandez-Pauzuri v. Bureau of Prisons, 221 F.3d 196 (D.C. Cir. 2000) ("The §
2255 remedy is not inadequate or ineffective simply because § 2255 relief has already been denied." (citation omittcd)).

_3-